DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 05/11/2022. Claims 1-4 and 7-8 are amended, Claims 1-8 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(a) have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 101 have been withdrawn in view of amendments.
Claim Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, has been withdrawn in view of amendments.

ALLOWABLE SUBJECT MATTER
Claims 1-8  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Hosek et al. (US 2016/0136812) and Yano Kanji (JP2015150676, this reference is from IDS filed on 04/21/2021) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-6 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 7, the closest prior arts, Hosek et al. (US 2016/0136812) and Yano Kanji (JP2015150676, this reference is from IDS filed on 04/21/2021) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 7. Therefore, Claim 7 is considered novel and non-obvious and is therefore allowed.
Regarding Claim 8, the closest prior arts, Hosek et al. (US 2016/0136812), JP2016215316A, Kimura (US 2013/0345871), Yano Kanji (JP2015150676, this reference is from IDS filed on 04/21/2021) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 8. Therefore, Claim 8 is considered novel and non-obvious and is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664